Citation Nr: 1743506	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-00 413 A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for recurrent folliculitis.

2.  Entitlement to service connection for left upper extremity neuropathy.


REPRESENTATION

Appellant represented by:	Howard M. Hyman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Air Force from June 1969 to March 1973 during the Vietnam Era.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2011 and August 2013 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The September 2011 rating decision granted service connection for recurrent folliculitis with an initial evaluation of 0 percent, effective March 2011.  The August 2013 rating decision denied service connection for left upper extremity neuropathy.

In February 2017, the Veteran testified before the undersigned Veterans Law Judge by videoconference.  A transcript of that hearing is of record.

The Veteran submitted additional pertinent evidence, and waived his right to initial review of this evidence by the agency of original jurisdiction (AOJ) at the February 2017 hearing.  See 38 C.F.R. § 20.1304(c) (2017).   

The issue of service connection for left upper extremity neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected recurrent folliculitis affects 5 percent of exposed areas and more than 5 percent, but less than 20 percent, of total body area; it has not required systemic therapy. 



CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no higher, for recurrent folliculitis have been met for the entire period on appeal from March 30, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal concerns the initial evaluation assigned a service-connected disability, VA assesses the level of disability from the effective date of service connection.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999);; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2017).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

In making all determinations, the Board must fully consider the lay statements of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's recurrent folliculitis has been assigned a 0 percent rating under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 (dermatitis or eczema), effective March 30, 2011.

Under Diagnostic Code 7806, a 0 percent rating is assigned when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and requiring no more than topical therapy during the past 12-month period; a 10 percent rating is assigned where there is involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating requires involvement of 20 to 40 percent of the entire body or of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum rating of 60 percent requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  

Alternatively, a disability under DC 7806 may be rated based on disfigurement of the head, face, or neck (DC 7800), or based on scars (DC 7801-7805), depending on the predominant disability.  38 C.F.R. § 4.118.

The U.S. Court of Appeals for the Federal Circuit recently held that topical corticosteroids do not constitute systemic therapy.  Johnson v. Shulkin, No. 2016-2144 (Fed. Cir. July 14, 2017).

The Veteran seeks a 10 percent rating for his folliculitis, stating that it covers at least 5 percent of his body.  

After review of all the lay and medical evidence of record, the Board finds that the service-connected skin disability more nearly approximates the criteria for a 10 percent rating.  38 C.F.R. § 4.118.

For the entire period on appeal from March 30, 2011 forward, the Board finds that during break outs, the Veteran's service-connected skin disorder can affect at least 5 percent, but less than 20 percent, of the entire body.  

A June 2011 VA examination report reflects that the Veteran did not have an active skin rash.  As a result, the examination was normal.  However, he reported that he has experienced outbreaks of clusters of painful, itching nodules on his torso, arms, face, upper back, inner thighs, and occasionally his buttocks since active service.  They were raised, red, tender, and very painful.  They typically drained a pus-like material.  They lasted about two weeks, and then resolved.  He had four such episodes per year, but could have as many as six to eight episodes.  The severity was fairly constant.  They did not interfere with his ability to work, or to dress, bathe, and feed himself.  In an August 2011 addendum, the examiner concluded based on a review of the record that the condition described was the same that was documented in service treatment records and subsequent treatment records, noting that they documented a history of multiple areas of follicular-based inflamed papules in the perineal area, abdomen, and pelvis area.  Thus, the examiner concluded that the Veteran had recurrent folliculitis.  

A February 2014 VA treatment record reflects clinical findings of a scaly erythematous plaque over the right side of the chin with surface erosions and a yellow serous crust, diagnosed as dermatitis.  The Veteran stated that this type of lesion came and went for many years "all over [his] body."  Topical steroids were prescribed. 

During a September 2015 VA examination, the Veteran was diagnosed with folliculitis.  The Veteran reported about two outbreaks a year.  At the time of the examination, the Veteran was not experiencing an outbreak.  As a result, he did not have any visible skin condition.  The Veteran presented a photo of one of his outbreaks.  Based on the photo, the examiner opined in a September 2015 addendum that during flare ups the Veteran suffered from a visible skin condition that covered less than 5 percent of total body area and less than 5 percent of exposed areas. 

A March 2016 private treatment record reflects that the Veteran's skin exhibited four healing pustules along the jawline and chin, with no crusting.  

In an April 2016 statement, the Veteran wrote that he experiences outbreaks two to four times per year on the fact, waist area, and inner thighs. 

A January 2017 VA Disability Benefits Questionnaire (DBQ) filled out by Dr. Z., the Veteran's private treating physician, shows that the Veteran suffered from a visible skin condition that covered a total body area of 5 percent to less than 20 percent with less than 5 percent of the total body area being exposed.  The skin condition was described as consisting of recurrent rashes that start as itching before turning into red bumps that become red and crusty before they fade.  The diagnosis was eczema.  The skin condition did not cause any scarring or disfigurement of the Veteran's head, face, or neck.  It was treated with Fluocinonide, a topical corticosteroid.  

During his February 2017 hearing, the Veteran reported experiencing outbreaks on his face, abdomen, and groin.  He reported using Fluocinonide to treat his skin condition.  He testified that he has experienced itchy rashes since his military service.  He reported multiple outbreaks from 2016 that last for over two or three weeks, but the testimony also suggests outbreaks could last for around six weeks or more.

Although there are no objective examination findings prior to January 2017 showing that the Veteran's skin condition affected at least 5 percent of exposed areas or at least 5 percent of his entire body, these examinations were not performed during an outbreak.  The September 2015 VA examiner's opinion was based solely on photographs of the Veteran's face, and did not account for the fact that the Veteran's skin condition affects other areas of his body.  The Veteran's statements that he experiences outbreaks several times a year that affect his face, waist, and thighs are competent and credible, especially in light of the medical history documented in the record.  In this regard, lay testimony is competent evidence regarding observable symptoms, such as the presence of rash, because this requires only personal knowledge as it comes through the senses.  See McCartt v. West, 12 Vet. App. 164, 167 (1999) (implying that a veteran's report of skin disorder of boils, blotches, rash, soreness, and itching may be the type of condition lending itself to lay observation).

Accordingly, the Board finds that based on the January 2017 DBQ, in which Dr. Z. found that the Veteran's skin condition affected more than 5 percent, but less than 20 percent of total body area, the criteria for a 10 percent rating under DC 7806 are satisfied for the entire period on appeal.  See 38 C.F.R. § 4.118, DC 7806.  

The Veteran does not seek, and the evidence does not otherwise support, a higher rating.  In this regard, the evidence shows that the Veteran's skin condition is not treated with systemic therapy, but rather with topical corticosteroids.  Such treatment does not constitute systemic therapy.  See Johnson v. Shulkin, No. 2016-2144 (Fed. Cir. July 14, 2017).

A disability under DC 7806 may also be rated as disfigurement of the head, face, or neck (DC 7800), or scars (DCs 7801-7805), depending on the predominant disability.  See 38 C.F.R. § 4.118.  The Board finds that the predominant disability associated with the Veteran's skin condition consists of the rashes described above, which is appropriately rated based on total affected body area of between 5 percent and 20 percent.  The evidence does not show that it is manifested by scarring or by disfigurement.  Indeed, the January 2017 DBQ states that it is not manifested by scarring or disfigurement.  The Board also notes that because disabilities under DC 7806 are to be rated either as dermatitis or eczema "or" based on disfigurement of the head, face, or neck, "or" scars, separate ratings for scars or disfigurement may not be assigned per the express provisions of DC 7806.  See 38 C.F.R. § 4.118.  As already discussed, the predominant disability in this case are the rashes compensated under DC 7806.  Additionally, a medical provider has noted no impairment of function due to the Veteran's skin disability, and the Veteran has not stated that he experiences functional impairment associated with his skin disorder.  

In sum, for the entire initial rating period on appeal, a 10 percent rating is granted for the Veteran's skin disability.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.118.  Because the preponderance of the evidence weighs against a rating higher than 10 percent, the benefit-of-the-doubt rule does not apply.



ORDER

An initial disability rating of 10 percent, but no higher, is granted effective March 30, 2011 for recurrent folliculitis, subject to the laws and regulations governing payment of monetary benefits. 


REMAND

While the Board sincerely regrets the delay, the claim for left upper extremity neuropathy must be remanded for further development to ensure that it is afforded every consideration.

A September 2014 DBQ filled out by Dr. Z. shows symptoms attributable to a left upper peripheral nerve condition.  The Veteran is currently service connected for right ulnar nerve neuropathy secondary to service-connected deformity of the right little finger.  The Veteran has similar symptoms in his left hand.  At the February 2017 hearing, he stated that he believes it is due to exposure to an herbicide agent while serving in Vietnam.  Accordingly, a VA examination and opinion are warranted.  The Veteran also stated at the hearing that he receives treatment for neuropathy by M.Z., a private treating physician.  The Veteran should be asked to submit, or authorize VA to request on his behalf, any treatment records from this physician pertaining to his neuropathy.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he either provide any outstanding relevant private treatment records from the facilities in which the Veteran received treatment for his upper left neuropathy or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  In this regard, he should be asked to furnish or authorize the release of treatment records from Dr. M.Z. (see February 2017 hearing transcript) pertaining to neuropathy.

If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159 (e) (2016).  The Veteran must then be given an opportunity to respond.

2.  Obtain any recent outstanding VA treatment records.

3.  Then, following completion of the above, arrange for a VA examination and opinion regarding the Veteran's left upper extremity neuropathy.  The claims folder must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the examination report.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's upper left neuropathy was caused or aggravated by his active service, to include exposure to herbicides (Agent Orange) or is caused or aggravated by service-connected right upper extremity neuropathy. 

A complete explanation must be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

4.  Thereafter, readjudicate the Veteran's claim based on the new evidence of record.  If the claim is not granted, the Veteran and his representative must be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


